[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The present personal injury action was instituted with a return date of June 25, 1991. The record discloses that the process was stamped as received in the clerk's office on June 24, 1991. The defendant, Lowry, has moved to dismiss the action for failure to comply with the provisions of General Statutes52-46a which requires that the process be returned to the clerk "at least six days before the return day."
The provisions of General Statutes 52-46a are mandatory and the failure to comply with the requirements of the statute renders the proceeding voidable. The mailing of the process to the clerk's office prior to the six day period does not constitute compliance with the statute. Rogozinski et al. v. American Food Service Equipment Corp. et al., 211 Conn. 431
(1989).
Accordingly, the Motion to Dismiss filed by the defendant Lowry is hereby granted.
RUSH, J.